DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 recite “features that are invisible to visible spectrum optical detection”,  there is no support in the specification for such features.  It appears in the specification, in [0005], that "Sugar ends” … are typically invisible to traditional optical detection. However, this invisible to “traditional optical detection” does NOT mean “invisible to visible spectrum optical detection”.   As a matter of fact, applicant acknowledged in [0007], that, “a machine for detecting "sugar end" defects of potatoes, and which includes a methodology which has the steps of irradiating potatoes with at least one light source and collecting a reflected light; and then applying at least one classification feature to the light measurement signals taken from the reflected light.  It should be understood that the means employed in this published application for the determination or detection of a classification feature comprises, at 
Claims 2-9, 12-26 are also rejected since they recite the limitations in claim 1 or 11.
For purpose of applying art, “features that are invisible to visible spectrum optical detection” is interpreted as “features”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "an accurate spatial resolution" in claims 1, 5, 11 is a relative term which renders the claim indefinite.  The term "accurate" is not defined by the claim, the specification does not provide a 
Claims 2-9, 12-26 are also rejected since they recite the limitations in claim 1 or 11.
For purpose of applying art, "an accurate spatial resolution" is interpreted as “a spatial resolution”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 20150375269, cited from IDS) in view of Nguyen (US 20020118892, cited from IDS).
Regarding Claim 1, Adams teaches a method of sorting comprising (method and apparatus for sorting objects, abstract): 
providing a product stream of individual objects of interest ([0005], providing a stream of individual products to be sorted, and wherein the individual products have a multitude of characteristics) 
acquiring a multiplicity of synchronized Image signals ( Fig.9; [0053], The controller 183 is operable to provide timed, synchronous signals or commands in order to actuate the respective cameras 11, laser scanners 20, illumination assemblies 30, and backgrounds 40 ) of individual objects of interest and defects from hyperspectral or multispectral image generating devices, each of the multiplicity of synchronized image signals having discreet signal features([0038], laser scanner and camera illumination 

generating a multiplicity of fused image and sensor signals by combining the multiplicity of synchronized image signals by a selective synchronization of the image generating devices ( Fig.9; [0053], The controller 183 is operable to provide timed, synchronous signals or commands in order to actuate the respective cameras 11, laser scanners 20, illumination assemblies 30, and backgrounds 40 ), and by utilizing a known position, orientation, and an operational response of each of the image generating devices([0053], camera 11, laser scanner 20, illumination device 30, or background 40, as individually arranged, in various angular, and spatial orientations on opposite sides of the inspection station 30) to generate an accurate spatial resolution of each of the individual agricultural products travelling in the product stream, and to further align the discrete signal features of each of the multiplicity of synchronized image signals([0053], his synchronous, and control and configuration data allows the respective devices  … delivered to the individual image preprocessors 184A, B and C, and where the image pre-processors are subsequently operable to conduct operations on the supplied data in order to generate a resulting data stream 188) ;

providing a second control function to identify individual objects of interest travelling in the product stream as being an acceptable, or as being an unacceptable agricultural product, by identifying one or more of a group of pixels in each of the object presence image signals and defect image signals which identify objects of interest or defects (Fig. 9; [0061], identifies any unacceptable products 201 which are moving along in the product stream 202).
determining a spatial orientation and location of the identified individual objects of interest travelling in the product stream by applying a prior source of knowledge of acceptable product aspects and unacceptable product aspects, to the object presence image signals and to the defect image signals([0053], The image processor and controller 183 is then operable to effect a decision making process in order to identify defective or other particular features of individual products passing through the inspection station 33) ; 
detecting defects within the unacceptable individual objects of interest in the product stream by applying a prior source of knowledge of unacceptable agricultural product aspects relative to acceptable object aspects to object images formed of the object presence image signals and the defect image signals([0053], The image processor and controller 183 is then operable to effect a decision making process in order to identify defective or other particular features of individual products passing through the inspection station 33) ;
identifying the position and location of the unacceptable individual objects of interest in the product stream([0053], The image processor and controller 183 is then operable to effect a decision making process in order to identify defective or other particular features of individual products passing through the inspection station 33); and 
providing a third control function which renders operational an ejector, and wherein the third control function is coupled in signal receiving relation relative to an unacceptable product defect signal 
Adam does not expressly teach agricultural products.
	However, Adam does not limit the product which his system can be applied, therefore can be applied to 
i. agricultural product
ii. non-agricultural product
It would have been obvious to try, by one of ordinary skill before the effective filing date of claimed invention, to agriculture product since it is common sense that agriculture product such as fruit are sorted by sizes and colors for different prices in market, and one of ordinary skill in the art could have pursued the known potential solutions of Adam with a reasonable expectation of success in sorting the agricultural product.

Adams dose not expressly teach
providing an image model formed from a multiplicity of previously acquired synchronized image signals from individual agricultural products having acceptable characteristics and aspects, and from individual agricultural products having unacceptable characteristics and aspects that include features that are invisible to visible spectrum optical detection;
providing a first control function to predict the presence of acceptable, and unacceptable characteristics in the individual in the product stream by applying the image model to the multiplicity of fused image and sensor signals, to facilitate formation of an object presence image signal, and to facilitate the formation of a defect image signal; 


However, Nguyen teaches 
providing an image model formed from a multiplicity of previously acquired synchronized image signals from individual agricultural products having acceptable characteristics and aspects([0032], reference images derived from other product areas of identical pattern, reference images derived from known defect-free products), and from individual agricultural products having unacceptable characteristics and aspects that include features that are invisible to visible spectrum optical detection([0032], a reference image 11 comprises template specifications, in the form of digital data, to which the input image 115 of object 1 will be compared in order to detect defects);
providing a first control function to predict the presence of acceptable, and unacceptable characteristics in the individual in the product stream by applying the image model to the multiplicity of fused image and sensor signals, to facilitate formation of an object presence image signal, and to facilitate the formation of a defect image signal([0032], a reference image 11 comprises template specifications, in the form of digital data, to which the input image 115 of object 1 will be compared in order to detect defects); 
updating the image model with additional and subsequently acquired object presence image signals and defect image signals ([0007], a rotation matrix is used to update the orientation, or pose, of the reference image, the input image, or both.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Adams and Nguyen, by modifying the Adams defect detection method with added product model as taught by Nguyen.


Claims 2-4 recite a subset of limitations in claim 1, thus they are rejected.
Claims 11-23 recite the same subject matter as in claim 1, thus they are rejected.
Claims 6-9 and 24-26 recite different defect characteristics, however, those  characteristics does not further limit the scope of claim 1 or 11, because they are nonfunctional descriptive material,  since they do not change the method steps of claimed invention, as stipulated in page 8,  Ex parte JAMES PRESCOTT CURRY
Common situations involving nonfunctional descriptive material are:
	- a computer-readable storage medium that differs from the prior art solely with respect to nonfunctional descriptive material, such as music or a literary work, encoded on the medium,
- a computer that differs from the prior art solely with respect to nonfunctional descriptive material that cannot alter how the machine functions (i.e., the descriptive material does not reconfigure the computer), or
- a process that differs from the prior art only with respect to nonfunctional descriptive material that cannot alter how the process steps are to be performed to achieve the utility of the invention.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is also objected to since it recites the limitations in claim 5.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661